DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 and 3/8/2021 have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim requires the photoresist of claim 3, from which claim 7 depends from, to be either positive photoresist or negative photoresist. However, a photoresist may either be positive or negative. As such, by reciting in claim 7, that the photoresist be positive or negative does not further limit the photoresist of claim 3.  It is redundant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 2006/0267459) in view of Yu et al. (US 2018/0180331).
Regarding claim 1, Shelby teaches multilayer films which include 5 or more layers and at least 3 of those layers being piezoelectric layers, in which the reflectivity and other optical properties may be dynamically changed via the application of an electric field (Pg. 1, Paragraph [0002]). The films may be used in a variety of fields including “hot” and “cold” mirrors for 
Shelby is silent with respect to the multilayer films being used for radiative cooling.
Yu teaches systems for radiative cooling and heating (Pg. 1, Paragraph [0003]). The systems may be used for improving passive radiative cooling by applying for emitting thermal radiation for daytime radiative cooling (Pg. 1, Paragraph [0006]). The systems include a top layer including one or more polymers may be selected having high emissivity in at least a portion of the thermal spectrum and a reflective layer disposed below the top layer (Pg. 1, Paragraph [0008]). The top layer may be used for passive radiative cooling in the absence of the reflective layer (Pg. 1, Paragraph [0011]). The top layer may be formed from PVDF having high emissivity (Pg. 1, Paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the multilayer structure which may be a hot or cold mirror, taught by Shelby, such that the piezoelectric layer is a PVDF having high emissivity for passive radiative cooling in order to emit thermal radiation during daytime radiative cooling as taught by Yu.

However, one of ordinary skill in the art would appreciate that ITO and PVDF have different dielectric constants such that one is a metal oxide and the other is a polymer. Furthermore, the property of a resonant cavity being formed between the first and second layers appears to be the result of the materials selected for each of the layers in that the difference in dielectric constants results in the resonant cavity being formed (See Applicant’s PGPUB, Pgs. 1-2, Paragraph [00023]). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such, the multilayer film formed from alternating layers of ITO and PVDF, which one or ordinary skill in the art would appreciate as having differing dielectric constants, would resultingly have resonant cavities being formed between the layers, similar to the films of instant claim 1. 

Claims 2-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 2006/0267459) in view of Yu et al. (US 2018/0180331) as applied to claim 1 above, and further in view of Wheatley et al. (US 6,451,414).
Regarding claim 2, Shelby teaches the multilayer films as discussed above with respect to claim 1.
Shelby is silent with respect to the layers of the films having different thicknesses.
Wheatley teaches an optical body comprising a birefringent multilayer film which may be a polarizer, a mirror or both (Col. 4, Lines 3-5). The multilayer films comprise alternating layers of a high refractive index material and a low refractive index material (Col. 5, Lines 6-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the multilayer films of Shelby such a thickness gradient is present in order to reflect wavelengths of light in the infrared range as taught by Wheatley. 
Regarding claim 3, Shelby teaches the multilayer films as discussed above with respect to claim 2. As discussed above, Shelby teaches the layers as being formed from ITO and PVDF having high emissivity for passive radiative cooling. Yu further teaches the passive cooling is done for the atmospheric transmission window of 8 to 13.5 microns (Pg. 5, Paragraph [0086]). This is similarly taught in applicant’s specification such that the radiative cooling films of the present invention are designed to have high radiance from 8 to 14 microns (PGPUB, Pg. 2, Paragraph [0032]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07). As such, the PVDF and photoresist of applicant’s invention are directed towards the same purpose being radiative cooling in atmospheric windows from 8 to 13.5 microns and one of ordinary skill in the art would recognize that the PVDF taught by Yu is recognized as an equivalent in the art to the photoresist of applicant’s claimed invention rendering claim 3 as obvious.
Regarding claim 4, Shelby teaches the multilayer films as discussed above with respect to claim 3. As discussed above, the films include at least 5 layers.
Regarding claims 5-6 and 10-11, Shelby teaches the multilayer films as discussed above with respect to claims 2 and 3. The layers of the multilayer films may have thicknesses ranging from 0.075 to 3 microns, which overlap with the instantly claimed ranges (Pg. 7, Paragraph [0049]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 7, Shelby teaches the multilayer films as discussed above with respect to claim 3. As discussed above, the PVDF and the photoresist of claim 3 are recognized as art suitable for the same intended purpose being radiative cooling in an atmospheric transmission window of 8 to 13.5 microns. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 2006/0267459) in view of Yu et al. (US 2018/0180331) and Wheatley et al. (US 6,451,414) as applied to claim 3 above, and further in view of “Refractive Index of Polymers” as an evidentiary reference.
Regarding claim 8, Shelby teaches the multilayer films with alternating ITO and PVDF layers as discussed above with respect to claim 3. “Refractive Index of Polymers” teaches the refractive index of PVDF being 1.43.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 2006/0267459) in view of Yu et al. (US 2018/0180331) and Wheatley et al. (US 6,451,414) as applied to claim 3 above, and further in view of “Refractive Index of ITO” as an evidentiary reference.
Regarding claim 9, Shelby teaches the multilayer films with alternating ITO and PVDF layers as discussed above with respect to claim 3. “Refractive index of ITO” teaches ITO as having a refractive index of 1.86. 




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783